[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 97-2176

                CARLOS R. RIVERA-CARBANA,

                  Plaintiff, Appellant,

                            v.

                 DEPARTMENT OF THE ARMY,

                   Defendant, Appellee.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

             FOR THE DISTRICT OF PUERTO RICO

     [Hon. Daniel R. Domnguez, U.S. District Judge]

                          Before

                 Boudin, Circuit Judge,
             Coffin, Senior Circuit Judge,
               and Lynch, Circuit Judge.

 Carlos R. Rivera-Carbana on brief pro se.
 Guillermo Gil, United States Attorney, and Fidel A. Sevillano
Del Rio, Assistant United States Attorney, on brief for appellee.

June 26, 1998

          Per Curiam.  Upon careful review of the briefs and
record, we conclude that the complaint properly was dismissed. 
We reach this conclusion essentially for the reasons stated by
the district court in its Opinion and Order dated July 31,
1997.
          Affirmed.  See 1st Cir. Loc. R. 27.1.